Per Curiam.  Replevin : Variances Practice. It was- error to quash the order of delivery on demurrer to the complaint. The complaint stated a good cause of action, and the demurrer should have been overruled. If there was a fatal variance between the description of the horse in the mortgage, and the one taken under the order of delivery, it was a matter to be availed of at the trial. The variance between the two as set forth was immaterial in any event. Reverse and remand for further proceedings.